Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants Reply, filed on 02/07/2022 is hereby acknowledged.  Applicants arguments, when taken together with the claim amendments have overcome the rejections of record.  However, it is noted that the previous claims in their format and language precluded a search of the prior art, and the clarification of the sequences at issue have facilitated said search, and accordingly, the New Ground of rejection presented below is necessitated by Applicants claim amendments.
	Claims 30-49 are pending.  Claims 31-49 remain withdrawn as being drawn to nonelected subject matter.
	Claim 30 is examined herein on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (US PGPUB20170051305 effectively filed on 05/06/2014) in view of Qi et al (2006 Nature 443:1008-112).
The claim is drawn to a method for breeding a guayule plant comprising evaluating one or more guayule plants to obtain phenotype scores, determining the genetic pedigree or one or more plants using DNA analysis, using the phenotype scores and pedigrees to identify one or more plants to use in plant breeding to produce an advanced plant wherein the two plants are genetically highly dissimilar comprising using an SSR marker selected from a group of SEQ ID Nos listed in the claim.
Schmidt et al teach a plant breeding method comprising breeding a female plant with a male parent to produce F1 hybrid seeds (which inherently by definition of F1 hybrid means the parents are genetically dissimilar), collecting seeds, (see claims 1 and 35, but also 38) wherein plants are selected by phenotypic traits (see claims 36 and 42) wherein the plant is guayule (see claim 40), and further teach this method wherein marker assisted selection is used (see definition under “cultivar”, and example 3 wherein it is specifically mentioned to encompass marker-assisted breeding methods).
Schmidt et al do not teach the SSR markers listed in claim 30.
Qi et al teach the sequence of 2538 as well as 2553 (see alignment below) and it is noted that all of the sequences listed are taught in numerous publications across numerous species, indicating that these SSR markers are generic markers and not specific to guayule and not linked to anything specific to instant breeding method other than a tool, which as evidenced by Qi et al and throughout the art, were well-known in the art.
Given the state of the art and the disclosures by Schmidt et al and Qi et al it would have been obvious to practice the method taught by Schmidt et al using generic SSR markers such as those taught by Qi et al among others, and one of ordinary skill in the art would have been motivated to do so based on the teaching of Schmidt et al to use marker assisted breeding.
RESULT 4
DQ966217/c
LOCUS       DQ966217                  20 bp    RNA     linear   PLN 06-AUG-2014
DEFINITION  Arabidopsis thaliana Ath_wt_15661 siRNA, complete sequence.
ACCESSION   DQ966217
VERSION     DQ966217.1
KEYWORDS    .
SOURCE      Arabidopsis thaliana (thale cress)
  ORGANISM  Arabidopsis thaliana
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; rosids; malvids; Brassicales; Brassicaceae;
            Camelineae; Arabidopsis.
REFERENCE   1  (bases 1 to 20)
  AUTHORS   Qi,Y., He,X., Wang,X.J., Kohany,O., Jurka,J. and Hannon,G.J.
  TITLE     Distinct catalytic and non-catalytic roles of ARGONAUTE4 in
            RNA-directed DNA methylation
  JOURNAL   Nature 443 (7114), 1008-1012 (2006)
   PUBMED   16998468
REFERENCE   2  (bases 1 to 20)
  AUTHORS   Qi,Y., He,X., Wang,X.-J., Kohany,O., Jurka,J. and Hannon,G.J.
  TITLE     Direct Submission
  JOURNAL   Submitted (30-AUG-2006) Watson School of Biological Sciences,
            Howard Hughes Medical Institute, Cold Spring Harbor Laboratory, 1
            Bungtown Road, Cold Spring Harbor, New York 11724, USA
FEATURES             Location/Qualifiers
     source          1..20
                     /organism="Arabidopsis thaliana"
                     /mol_type="transcribed RNA"
                     /db_xref="taxon:3702"
     ncRNA           1..20
                     /ncRNA_class="siRNA"
                     /product="Ath_wt_15661"

  Query Match             100.0%;  Score 12;  DB 199;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   12;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CACCACCACCAC 12
              ||||||||||||
Db         13 CACCACCACCAC 2

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663